Citation Nr: 0604247	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  99-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disorder, other 
than the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 decision 
rendered by the New York, New York Regional Office (RO) of 
the Department of Veterans Affairs (VA), in which, the RO, in 
pertinent part, denied service connection for a back 
disorder.  

In December 2002 the veteran was scheduled to appear at a 
hearing in Washington, D.C. before a Veterans Law Judge.  He 
failed to report to the hearing, and has not requested 
another hearing.  

The Board previously remanded this matter in May 2003 and 
December 2004.  Most recently, in October 2005, the RO issued 
a Supplemental Statement of the Case in which it continued 
the denial of the claim.  


FINDINGS OF FACT

1.  The veteran served in combat.  He does not however, 
attribute a back condition to an injury sustained during 
combat with the enemy.  

2.  The veteran's service medical records document one 
treatment for a back condition.  The veteran was prescribed 
analgesics and Tylenol and did not require follow up care.  

3.  A current back disorder is not etiologically related to 
an incident or injury during service. 




CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  In 
January 2005, the RO advised the appellant of what evidence, 
if any, was necessary to substantiate his claim and it 
indicated which portion of that evidence the appellant was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the 
appellant.  Further, the letter described the legal criteria 
for claims for service connection.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.  As it pertains to the duty to 
assist, the RO has obtained the veteran's VA outpatient 
treatment records.  In addition, the veteran was afforded VA 
examinations, as discussed below.  Some private treatment 
records were obtained.  The RO advised the veteran of those 
records that it was unable to obtain and provided him an 
additional opportunity to submit them to the RO.

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Legal Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war and certain chronic diseases, including arthritis, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service. See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).



Background and Analysis

The Board has carefully considered all of the evidence of 
record but finds that the preponderance of the evidence is 
against the claim.  

In this respect, the veteran's service medical records do not 
show treatment for a chronic back condition.  There is one 
notation dated in December 1970 from the Fort Carson, 
Colorado unit dispensary showing that the veteran fell and 
hurt the right side of his back.  The examination report 
noted that there was no swelling, but there was some 
tenderness.  The service medical records, however, contain no 
further reference to a back condition, and during his 
discharge examination in February 1971, clinical evaluation 
of the musculoskeletal system was normal.  

The first medical evidence showing treatment for a back 
disorder, other than a cervical spine disorder, is not until 
1997.  At such time, the veteran was seen by F. S. F., M.D. 
for several complaints, including pain in the back.  He gave 
a history of having been injured in Vietnam when a rocket 
exploded near him.

VA outpatient treatment records show continuing treatment for 
a mid and low back condition.  During a VA examination in 
June 2004, the veteran was diagnosed with degenerative disc 
disease of the thoracic spine and mild thoracic 
dextrascoliosis.  Treatment at the St. Albans VA medical 
center in 2004 noted diagnoses of lumbar spondylosis.  During 
VA examination in April 2005, he was diagnosed with mild 
degenerative disc disease of the thoracic and lumbar spine.  

While the records clearly reflect treatment for a current 
back disorder, they do not contain competent evidence linking 
such disorder to the veteran's military service.  

Finally, although the veteran served in combat, he does not 
attribute the current back disorder to a specific incident or 
injury in service that would allow for consideration of 
whether the event was consistent with the circumstances, 
conditions, or hardships associated with such service.  See, 
38 U.S.C.A. § 1154(b).  Indeed, the only documented complain 
of back pain in service was made stateside, and not as a 
result of combat in Vietnam.

In sum, since there is insufficient evidence of a chronic 
back disorder during service or evidence otherwise linking a 
current back disorder to service, the preponderance of the 
evidence is against the claim.  As such, the benefit-of-the-
doubt doctrine is not for application and the claim is 
denied.  See, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a back disorder is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


